      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 1 of 13 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LOUIS NAES,                                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 4:19-CV-2132
                                              )
THE CITY OF ST. LOUIS, MISSOURI,              )       JURY TRIAL DEMANDED
and                                           )
                                              )
MAJOR ANGELA COONCE, in her                   )
official and individual capacities, and       )
                                              )
CHIEF JOHN HAYDEN, in his official            )
and individual capacities,                    )
                                              )
       Defendants.                            )

                                          COMPLAINT

                                  PARTIES & JURISDICTION

       1.      At all times relevant herein, Plaintiff Louis Naes, (hereinafter “Naes”), was and is

a resident of St. Louis County, Missouri and a citizen of the United States of America. He is

employed by the City of St. Louis through the St. Louis Police Department.

       2.      At all times relevant herein, Defendant City of St. Louis is a Charter City

organized and existing under the laws of the State of Missouri, located in the Eastern Division of

the United States District Court for the Eastern District of Missouri.

       3.      At all times relevant herein, Defendant Major Angela Coonce (hereinafter

“Coonce”) was and is a major in the St. Louis Police Department. She is sued in both her

individual and official capacities.
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 2 of 13 PageID #: 2



       4.      Prior to the filing of this lawsuit, a City of St. Louis jury entered a

judgment against Coonce in 2014 for $175,000.00 when she retaliated against an employee of

the Department. Ultimately, the City paid over $350,000 as a result of Coonce’s misconduct.

       5.      Upon information and belief, Coonce was not disciplined when her

unconstitutional conduct cost City taxpayers over $350,000.00. Instead, she was promoted from

the rank of lieutenant to the rank of captain within six (6) months of the judgment being entered

against her, showing that the City of St. Louis not only condones but rewards command rank

officers who engage in illegal employment actions.

       6.      At all times relevant herein, Defendant Chief John Hayden (hereinafter

“Hayden”) was and is the Chief of Police and Police Commissioner of the St. Louis Police

Department.

       7.     The adverse employment action Naes suffered as set forth in more detail below

occurred in the City of St. Louis, State of Missouri, within the Eastern Division of the Eastern

District of Missouri.

       8.     This action is brought pursuant to 42 U.S.C. §2000(e) et seq., 42 U.S.C. § 1983,

the 14th Amendment to the United States Constitution, and § 213.010 et seq. R.S.Mo. This Court

has jurisdiction over this action pursuant to 28 U.S.C. § 1331. Plaintiff further invokes the

supplemental jurisdiction of this Court to hear and decide claims arising under state law pursuant

to 28 U.S.C. § 1367. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

       9.     Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                            FACTS COMMON TO ALL COUNTS

       10.     Naes has been employed as a City of St. Louis police officer since 2003.

       11.     In October 2012, Naes was assigned as a detective in problem properties. As part



                                                  2
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 3 of 13 PageID #: 3



of his job duties, Naes was also assigned to the Animal Abuse Task Force.

       12.     As part of Naes’ job duties with the Animal Abuse Task Force, he was required to

work with Stray Rescue of St. Louis and its founder, Randy Grim.

       13.     Naes and his partner attempted to investigate Grim when they learned of alleged

illegal conduct, to include complaints made by his own staff, to include but not necessarily be

limited to trespassing, theft, misappropriation of funds, and drugs.

       14.     When illegal conduct involving Grim was reported to Naes and his partner,

command rank officers in the Department protected Grim by ordering them to do nothing. By

way of example, but not exhaustive, when a Stray Rescue manager told Naes and his partner that

Grim was dealing drugs, the purported investigation was assigned to the Intelligence Division,

led by Defendant Coonce. When the St. Louis Post Dispatch made a Sunshine Law request for

Stray Rescue records, a commander ordered Naes and his partner to exonerate Grim on the drug-

related allegation, even though they had conducted no investigation.

       15.     Naes and his partner also investigated Grim when he stole a dog from its

owner’s backyard, falsely claiming that the dog had been abused, so that Grim could post the

animal on Stray Rescue’s website for adoption/sale.

       16.     During former Chief D. Samuel Dotson’s (hereinafter “Dotson”) tenure as Chief

of Police, the City and Department were more interested in protecting Grim than enforcing the

laws of the State of Missouri to the extent that Dotson told Naes and his partner that they either

had to play by Grim’s rules or they would be moved out of the detective bureau. As a result,

Naes and his partner began writing memos about their interactions with Stray Rescue, instead of

preparing police reports, so that they could not be accused of failing to perform their duties when

they did nothing about alleged criminal activity known to them.



                                                 3
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 4 of 13 PageID #: 4



       17.     Grim told Naes and his partner that when Angela (Defendant Coonce) was in

charge, he would have the last laugh.

       18.     Naes and his partner documented inappropriate comments Grim made to them

based upon their sexual orientation (heterosexual). By way of example, but not exhaustive,

Grim frequently told both of them things would be better if they were gay. Grim asked Naes’

partner if it was true what they say about black men, and also told Naes’ partner that if he (the

partner) were gay, Grim would be his boyfriend.

       19.     Coonce and Grim are both gay. Naes and his partner are both heterosexual.

       20.     Coonce is associated with a group of females within the Department known as

“the Lesbian Mafia,” whom Coonce is known to advance not based upon their knowledge, skills,

and abilities but based upon their gender and sexual orientation. By way of example, but not

exhaustive of the preferential treatment Coonce gives to female members of “the Lesbian

Mafia,” a female officer was detached to the Intelligence Division while Defendant Coonce was

in charge of it after being with the Department for approximately one year and then later

transferred to Intelligence, while other officers of the Department have to work the streets and be

assigned to a bureau before being allowed to work in Intelligence.

       21.     Naes and his partner also documented racist comments made by Grim, who

believed he could do anything he wanted in the northside of the City of St. Louis because it was

an African American community that no one cared about. By way of example, Grim frequently

referred to the African American residents who complained about him trespassing in their yards

by the word “n-g-er.”

       22.     On or about April 12, 2018 Coonce was promoted to the rank of major and placed

in charge of the Investigations Unit.



                                                 4
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 5 of 13 PageID #: 5



       23.     On or about April 24, 2018, at the direction of Coonce, Naes was told that he

could not leave headquarters, even for lunch, and that he could not continue working on

investigations he had been working on, to include but not be limited to a counterfeit wine

investigation and a dog fighting investigation, both of which were compromised by the actions of

Coonce.

       24.     On April 27, 2018, Coonce had Naes removed as a detective in problem

properties and assigned a member of “the Lesbian Mafia” to replace him, even though this

officer had no experience or training in handling dog investigations. Even when a Missouri State

Highway Patrol trooper and representative of the ASPCA requested that Naes be permitted to

continue working on the dog fighting investigation because of his knowledge and experience

compared to the female officer, this request was denied.

       25.     Before Defendant Coonce was assigned to the Investigations Unit, Naes’ sergeant

recommended him for a Chief’s letter related to a dogfighting investigation. After Defendant

Coonce was assigned to Investigations, Naes could do nothing right in an effort to get rid of him.

       26.     On or about May 2, 2018, Naes complained about this illegal discrimination and

other misconduct to Defendant Hayden.

       27.     Two days later, on May 4, 2018, an Employee Misconduct Report was issued to

Naes in an effort to intimidate him and silence him about the illegal discrimination he suffered.

       28.     As of the date of the filing of this Complaint, the Employee Misconduct Report

remains pending showing that it has nothing to do with alleged misconduct, but was made to

intimidate Naes into silence about the illegal discrimination he has suffered.

       29.     On May 18, 2018, Naes filed a timely Charge of Discrimination with the EEOC

and Missouri Commission on Human Rights.



                                                 5
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 6 of 13 PageID #: 6



       30.     Naes was issued a Right to Sue Letter by the EEOC on April 30, 2019. He was

issued a Right to Sue Letter by the MCHR on July 23, 2019.

       31.     As a direct and proximate result of the discriminatory acts of the Defendants as

alleged herein, Naes has lost over $10,000.00 in overtime compensation.

       32.     As a direct and proximate result of the acts of the Defendants as alleged herein,

Naes has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

reputation.

                                         COUNT I
                          PLAINTIFF’S TITLE VII AND MHRA CLAIMS
                           BASED UPON GENDER DISCRIMINATION

       For Count I of Plaintiff’s cause of action against Defendant City of St. Louis, Plaintiff

states as follows:

       33.     Naes alleges and incorporates by reference as if fully set forth herein all previous

allegations set forth in his Complaint.

       34.     Naes suffered an adverse employment action when he was removed as a detective

because of his gender.

       35.     Any purported reasons that Defendant might offer for this action is nothing but

pretext to conceal this Defendant’s illegal discrimination against Naes.

       36.     The actions and/or practices complained of herein were in violation of

Naes’ rights secured by 42 U.S.C. §2000(e) et seq. and R.S.Mo. §213.010 et seq.

       37.     As a direct and proximate result of the acts of the Defendant as alleged herein,

Naes was removed as a detective, resulting in lost overtime wages.

       38.     As a direct and proximate result of the acts of the Defendant as alleged herein,


                                                 6
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 7 of 13 PageID #: 7



Naes has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

reputation.

       39.     Defendant’s conduct was outrageous because of its evil motive or reckless

indifference to the rights of others, making an award of punitive damages against it appropriate

under the Missouri Human Rights Act to punish it and deter it from like conduct in the future.

       WHEREFORE, Plaintiff Louis Naes prays this Court enter judgment in his

favor and against the Defendant and thereafter order Defendant to make him whole by

awarding him damages for his lost wages, as well as for his emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, humiliation, stress, and loss of

reputation. Plaintiff further requests that this Court award him punitive damages against this

Defendant in such sum as will serve to punish it and deter it and others from like conduct in the

future, award Plaintiff his reasonable costs and attorneys’ fees, and such other and further relief

as may appear to the Court to be equitable and just under the totality of the circumstances.

                                 COUNT II
                  VIOLATION OF PLAINTIFF’S RIGHT TO EQUAL
              PROTECTION COGNIZABLE UNDER 42 U.S.C. SECTION 1983

       For Count II of Plaintiff’s cause of action against all Defendants, Plaintiff states as

follows:

       40.     Plaintiff incorporates by reference as if fully set forth herein all previous

paragraphs of his Complaint.

       41.     Defendants, acting under color of state law, deliberately acted against Naes as set

forth above because of his gender, male, causing him to be deprived of his rights secured by the

Constitution and laws of the United States.


                                                  7
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 8 of 13 PageID #: 8



       42.     The actions, policies, and/or practices complained of herein were in violation of

42 U.S.C. §1983 in that they have denied Naes of his rights secured by Title VII of the

Civil Rights Act of 1964, as well as equal protection of the law secured by the Fourteenth

Amendment to the United States Constitution.

       43.     The actions complained of herein were taken by Defendant Coonce and protected

by Defendant Hayden as part of a custom and practice on the part of command rank officers to

illegally discriminate and/or retaliate against officers of the Department as part of a deliberate

policy of discrimination.

       44.     As a direct and proximate result of the acts of the Defendants as alleged herein,

Naes was wrongfully removed as a detective, resulting in lost overtime wages.

       45.     As a direct and proximate result of the acts of the Defendants as alleged herein,

Naes has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

reputation.

       46.     The conduct of the individual Defendants as set forth herein was wanton, willful,

and showed a reckless indifference to Naes’ constitutional and statutory rights as set forth above,

justifying an award of punitive damages against these Defendants in their individual capacities to

punish them and to deter them and others from the same or similar misconduct in the future.

       WHEREFORE, Plaintiff Louis Naes prays this Court enter judgment in his

favor and against the Defendants and thereafter order Defendants to make him whole by

awarding him damages for his lost wages, as well as for his emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, humiliation, stress, and loss of

reputation. Plaintiff further requests that this Court award him punitive damages against the



                                                  8
      Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 9 of 13 PageID #: 9



individual Defendants in their individual capacities in such sum as will serve to punish them and

to deter them and others from like conduct in the future, award him his reasonable costs and

attorneys’ fees, and such other and further relief as may appear to the Court to be equitable and

just under the totality of the circumstances.

                                    COUNT III
                 FAILURE TO INSTRUCT, SUPERVISE, CONTROL AND
               DISCIPLINE DIRECTED AGAINST DEFENDANTS HAYDEN
                    AND CITY OF ST. LOUIS UNDER 42 U.S.C. §1983

         For Count III of Plaintiff’s cause of action against Defendants City of St. Louis and John

Hayden, Plaintiff states as follows:

         47.    Plaintiff alleges and incorporates by reference as if fully set out herein all

preceding paragraphs of his Complaint.

         48.    The St. Louis Police Department has been under the control of the City of St.

Louis since September 2013.

         49.    While the City and Department purportedly have policies and procedures

prohibiting discrimination and/or retaliation, there exists within the City/Department customs,

practices and usages that are so pervasive that they constitute the policies of these Defendants,

that caused the violations of Plaintiff’s constitutionally and federally protected rights as set forth

above.

         50.    Instead of punishing illegal discrimination and/or retaliation when committed by

command rank officers of the Department, the City and/or Chief of Police not only protect such

misconduct but promote command rank officers when they engage in conduct that violates the

constitution and laws of the United States.

         51.    By way of example but not exhaustive of this conduct:

                a.      As set forth above, when Defendant Coonce engaged in unconstitutional

                                                   9
    Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 10 of 13 PageID #: 10



       retaliation that cost the City over $350,000.00, upon information and belief, she was not

       disciplined. However, within six months of this misconduct, she was promoted.

               b.      When a jury unanimously ordered the payment of $620,000.00 after Sgt.

       David Bonenberger was discriminated against by Lt. Col Reggie Harris and Lt. Michael

       Muxo, neither was disciplined, even though an Employee Misconduct Report was filed

       against them. They were not disciplined upon the advice of the City Counselor’s Office,

       showing that the City is involved in the protection of those who engage in such

       misconduct.

               c.      When Sgt. Bonenberger was retaliated against by Dotson, costing the City

       additional money, upon information and belief, Doston was not disciplined or even

       investigated as a result of his misconduct by the Department or City.

               d.      Similarly, when Dotson discriminated against Michael Caruso by

       choosing a less qualified African American candidate for promotion even before the

       position was announced, costing the City additional money, upon information and belief,

       Doston was not disciplined or even investigated as a result of his misconduct by the

       Department or City.

               e.      When Dotson discriminated against Capt. Ryan Cousins, costing the City

       additional money, the City’s response was to change the rules of its Civil Service

       Commission to make it harder for employees who are victims of illegal discrimination to

       prove it.

       52.     Even though illegal discrimination and retaliation have cost the City at least 3

million dollars during the past several years, the City continues to protect command rank officers

who engage in it instead of taking action to show that this misconduct will not be tolerated in its



                                                10
    Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 11 of 13 PageID #: 11



police department.

       53.     Hayden is the ultimate supervisory officer within the Department and his failure

to affirmatively act in the face of the transgressions of which he knew or should have known,

established the policies of the Department/City to condone or otherwise tolerate conduct that

violates the constitutional or statutory rights of employees of the Department in general,

particularly when the complaint is made against a command rank officer of the Department, and

specifically the conduct described in this Complaint. Alternatively, this Defendant has delegated

and abrogated all supervisory power. Had this Defendant acted affirmatively to properly train

and supervise law enforcement personnel under his command or control and/or to properly

discipline the law enforcement personnel under his control when they conduct themselves in

ways that violate the constitutional and federal rights of others, Plaintiff’s discrimination would

not have occurred.

        54.    In an effort to protect Coonce when she engaged in acts of illegal discrimination,

knowing that she had previously engaged in conduct that a jury found violated the United States

Constitution, Hayden took no action when he learned about the discrimination Naes suffered,

other than to allow an Employee Misconduct Report to be filed against Naes to intimidate and

silence Naes to prevent Hayden’s own negligent training and supervision from being discovered

and to protect himself and Defendant Coonce from the consequences of their illegal acts.

       55.     Similarly, the City is the policy making body governing the law enforcement

personnel described herein. Its failure to affirmatively act in the face of multiple acts of illegal

discrimination and/or retaliation that have cost the City millions of dollars establishes the policy

of this Defendant to condone and otherwise tolerate conduct that violates the constitutional and

federal rights of employees of the Department in general, particularly when these acts are



                                                  11
    Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 12 of 13 PageID #: 12



committed by command rank officers. Alternatively, this Defendant has delegated and abrogated

all or part of its policymaking power. Had this Defendant affirmatively acted to properly train

and/or supervise the law enforcement personnel under its control and/or to properly discipline

the law enforcement personnel under its control when they conduct themselves in ways that

violate the constitutionally and federally protected rights of others, the gender-based

discrimination of Plaintiff would not have occurred.

         56.     These failures and refusals create a cognizable cause of action pursuant to 42

U.S.C. § 1983.

         57.     In their failures as above-described, these Defendants intentionally disregarded

known facts or alternatively were deliberately indifferent to the risk of violating the federally

established rights of others, of which they knew or should have known, and their culpability

caused the violation of Naes’ federally protected constitutional and statutory rights as set forth

above.

         58.     As a direct and proximate result of the acts and/or omissions of these Defendants,

Naes was wrongfully removed as a detective, resulting in lost overtime wages.

         59.     As a direct and proximate result of the acts and/or omissions of these Defendants,

Naes has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

reputation.

         60.     The conduct of Defendant Hayden as set forth herein was wanton, willful, and

showed a reckless indifference to Naes’ constitutional and statutory rights as set forth above,

justifying an award of punitive damages against this Defendant in his individual capacity to

punish him and to deter him and others from the same or similar misconduct in the future.



                                                 12
    Case: 4:19-cv-02132 Doc. #: 1 Filed: 07/23/19 Page: 13 of 13 PageID #: 13



       WHEREFORE, Plaintiff Louis Naes prays this Court enter judgment in his

favor and against the Defendants and thereafter order Defendants to make him whole by

awarding him damages for his lost wages, as well as for his emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, humiliation, stress, and loss of

reputation. Plaintiff further requests that this Court award him punitive damages against

Defendant Hayden in his individual capacity in such sum as will serve to punish him and to deter

him and others from like conduct in the future, award Naes his reasonable costs and attorneys’

fees, and such other and further relief as may appear to the Court to be equitable and just under

the totality of the circumstances.

                                             Respectfully submitted,

                                             PLEBAN & PETRUSKA LAW, LLC


                                      By:            /s/ Lynette M. Petruska
                                             Lynette M. Petruska, Bar No. 41212
                                             lpetruska@plebanlaw.com
                                             J.C. Pleban, MO Bar No. 63166
                                             JC@plebanlaw.com
                                             2010 South Big Bend Blvd.
                                             St. Louis, MO 63117
                                             (314) 645-6666 - Telephone
                                             (314) 645-7376 - Facsimile

                                             Attorneys for Plaintiff




                                                13
